—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered October 16, 1998, which granted defendants’ motion for summary judgment dismissing the complaint, and order, same court and Justice, entered December 28, 1998, which denied, as moot, plaintiffs motion to strike defendants’ answer or to compel discovery, unanimously affirmed, without costs.
Plaintiff, while skating on defendants’ rink, was injured when she fell as she attempted to step over two fallen skaters. This action to recover for the injuries sustained by plaintiff in consequence of that fall was properly dismissed since plaintiffs fall and the circumstances that brought it about were reasonably foreseeable incidents of the athletic activity in which plaintiff had chosen to participate (see, Savaria v Makkos of Brooklyn, 264 AD2d 576). Moreover, given the short period in which the events culminating in plaintiffs fall materialized, a triable issue of fact has not been created as to whether defendants’ skating guards failed to respond in a timely manner, much less as to whether any such failure unreasonably enhanced the ordinary risks of skating on defendants’ rink. Concur — Nardelli, J. P., Williams, Tom, Lerner and Rubin, JJ.